Citation Nr: 0015245	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  92-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUES

1.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected right lateral thigh scar, 
draft donor site, with dermatitis.  

2.  The propriety of the initial noncompensable evaluation 
assigned for the service-connected left lateral thigh scar, 
draft donor site.  




WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran retired from active duty in July 1990 after more 
than 20 years of service.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a September 1991 rating decision of the 
RO.  

The Board remanded this matter for additional development of 
the record in January 1993, October 1995 and August 1998.  



REMAND

The veteran contends that he is entitled to an initial 
compensable evaluation for the service-connected right 
lateral thigh scar, draft donor site, with dermatitis, and 
the left lateral thigh scar, draft donor site.  

As noted hereinabove, the Board most recently remanded this 
matter for additional development of the record in August 
1998, to include a VA skin examination, because the VA 
examinations performed to date were considered inadequate for 
rating purposes.  

Based on documentation contained within the claims folder, 
the veteran failed to report for scheduled examinations on 
two separate occasions.  The Board notes that a copy of the 
notification letter informing the veteran of the scheduled 
examination has not been associated with the claims file.  

Furthermore, there is no indication in the file that the RO 
informed the veteran of the procedural consequences for his 
failure to appear, under the provisions of 38 C.F.R. § 3.655 
(1999).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should again be remanded so that a VA 
skin examination may be scheduled and pertinent records 
obtained.  The Board specifically notes that, in the November 
1997 report of examination of the veteran's scars, it was 
stated that pictures of the scars were taken, as requested; 
however, copies of these photographs are not associated with 
the claims folder.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

By this decision, the veteran is hereby notified that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  

The Board further notes that the United States Court of 
Appeals for Veterans Claims has also recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, following completion of 
the necessary development, should consider whether a 
"staged" rating is warranted here.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right lateral thigh 
scar with dermatitis, and left lateral 
thigh scar, since service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to include copies of the photographs 
taken for the November 1997 examination.  

2.  The veteran should be scheduled for a 
VA skin examination in order to determine 
the current severity of the service-
connected right and left thigh donor site 
scars and dermatitis of the right thigh.  
All indicated testing should be 
accomplished and detailed clinical 
findings reported in this regard.  The 
examiner is requested to provide a 
definitive statement as to whether the 
service-connected donor site scars are 
presently painful or tender to touch, 
subject to repeated ulceration or 
productive of any functional impairment.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  

3.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claims to 
include consideration and application of 
the provisions of 38 C.F.R. § 3.655 and 
the Court's holding in Fenderson v. West, 
12 Vet. App. 119 (1999).  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

